Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-146177 For Month Ended May 31, 2009 UNAUDITED Statement of Income Month (A Units) Year to Date (A Units) Trading Income (Loss): Realized Trading Income (Loss) $ (553,030 ) $ (2,836,545 ) Change in Unrealized Income (Loss) 30,052 (748,780 ) Foreign Currency Transaction Income (Loss) 1,197,050 1,231,301 Net Trading Income (Loss) 674,071 (2,354,024 ) Other Income Interest Income 5,685 28,882 Total Income (Loss) 5,685 28,882 Expenses Advisory Incentive Fees (4,763 ) 8,243 Management Fees 105,013 539,179 Organization and Offering Expenses 19,735 150,893 Administrative Expenses 78,941 627,416 Brokerage Expenses 217,035 1,166,189 Total Expenses 415,962 2,491,920 Net Income (Loss) $ 263,795 $ (4,817,062 ) Statement of Changes in Net Asset Value Beginning Balance 68,334,640 80,039,618 Additions - - Net Income (Loss) 263,795 (4,817,062 ) Transfers from Class A to Class B (8,109 ) (1,059,783 ) Redemptions (928,727 ) (6,501,174 ) Balance at May 31, 2009 $ 67,661,599 $ 67,661,599 Total Units Held at End of the Period 604,799 Net Asset Value Per Unit $ 111.87 Rate of Return 0.39 % -6.30 % To the best of my knowledge and belief, the information contained herein is accurate and complete /s/Annette
